Citation Nr: 9912343	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides.

2.  Entitlement to service connection for a seizure disorder 
as secondary to exposure to herbicide agents, dioxins, and 
pesticides.

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to exposure to herbicide agents, 
dioxins, and pesticides.

4.  Entitlement to service connection for a disability 
manifested by a kidney infection as secondary to exposure to 
herbicide agents, dioxins, and pesticides.

5.  Entitlement to service connection for a prostate disorder 
as secondary to exposure to herbicide agents, dioxins, and 
pesticides.

6.  Entitlement to service connection for a disability 
manifested by chest pain as secondary to exposure to 
herbicide agents, dioxins, and pesticides.

7.  Entitlement to service connection for a neurological 
disorder of the torso and lower extremities as secondary to 
exposure to herbicide agents, dioxins, and pesticides.

8.  Entitlement to service connection for a disability of the 
bladder as secondary to exposure to herbicide agents, 
dioxins, and pesticides.

9.  Entitlement to service connection for impotence as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides.

10.  Entitlement to service connection for dizziness as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was a timely substantive appeal to the Supplemental Statement 
of the Case dated November 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from March 1964 to 
December 1965.  This appeal arises from a May 1995 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for multiple 
disabilities resulting from exposure to herbicides, dioxins, 
and/or pesticides.  The notice of disagreement was received 
December 1995.  The statement of the case was issued in March 
1996.  A supplemental statement of the case was promulgated 
in May 1996.  A timely substantive appeal was received in 
June 1996.  See VAOPGCPREC 9-97 (1997) (where an appellant 
has not perfected an appeal and a supplemental statement of 
the case is issued, the appellant has 60 days from the 
issuance of the supplemental statement of the case to perfect 
the appeal).

On August 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).  The issues on the title page of this decision were 
those designated at the hearing as the ones the veteran 
wishes to pursue.

The veteran raised the issue of service connection for 
gastroesophageal reflux as secondary to exposures to 
herbicides, dioxins, and pesticides during his August 1998 
personal hearing.  The RO has yet to adjudicate this issue.  
Nevertheless, the issue of veteran's entitlement to service 
connection for service connection for gastroesophageal reflux 
as secondary to exposures to herbicides, dioxins, and 
pesticides is not inextricably intertwined with the current 
appeal.  The issue is referred to the RO for the appropriate 
action.

The Board also observes that the veteran filed additional 
evidence in August 1998 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived review of the additional evidence by the RO 
and the issuance of a supplemental statement of the case.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1998), that 
evidence need not be considered by the RO.

In view of the Board's finding that additional development is 
warranted, the issue of service connection for PTSD will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder as secondary to exposure to herbicides, pesticides, 
and dioxins is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

2.  The veteran has been diagnosed as having dermatitis, and 
there is medical evidence that associates the onset of the 
dermatitis to the veteran's exposure to Agent Blue during his 
military service.

3.  The preponderance of the evidence fails to confirm that 
the veteran was exposed to herbicides, insecticides, or any 
other hazardous chemical during his military service.  

4.  The veteran has been variously diagnosed as having a 
seizure disorder, an anxiety disorder, depression, 
prostatitis, degenerative joint disease of the lumbosacral 
spine with radiculopathy, chest pains, dizziness, and bladder 
and kidney infections; there is no evidence of a diagnosis of 
impotence.

5.  There is no competent medical evidence linking the 
veteran's seizure disorder, an anxiety disorder, depression, 
prostatitis, degenerative joint disease of the lumbosacral 
spine with radiculopathy, chest pains, dizziness, or bladder 
and kidney infections with any incident, accident, or 
exposure that occurred during his military service.

6.  The veteran's claims for service connection for a seizure 
disorder, a psychiatric disorder, disability manifested by a 
kidney infection, a prostate disorder, chest pain, 
neurological disorder of the torso and lower extremities, 
disability of the bladder, impotency, and dizziness as 
secondary to herbicide agents, dioxins, and pesticides is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a skin 
disorder as secondary to exposure to herbicides, dioxins, 
and, pesticides, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1998).

2.  Dermatitis was neither incurred nor aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The claim of entitlement to service connection for a 
seizure disorder as secondary to exposure to herbicides, 
dioxins, and, pesticides is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to exposure to herbicides, 
dioxins, and, pesticides is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
kidney infection as secondary to exposure to herbicides, 
dioxins, and, pesticides is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

6.  The claim of entitlement to service connection for a 
prostate disorder as secondary to exposure to herbicides, 
dioxins, and, pesticides is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

7.  The claim of entitlement to service connection for chest 
pains as secondary to exposure to herbicides, dioxins, and, 
pesticides is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for a 
neurological disorder of the torso and lower extremities as 
secondary to exposure to herbicides, dioxins, and, pesticides 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The claim of entitlement to service connection for a 
disability of the bladder as secondary to exposure to 
herbicides, dioxins, and, pesticides is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for 
impotence as secondary to exposure to herbicides, dioxins, 
and, pesticides is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

11.  The claim of entitlement to service connection for 
dizziness as secondary to exposure to herbicides, dioxins, 
and, pesticides is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Factual Background

The veteran's induction examination indicated that his skin, 
neurological system, psyche, heart, and genitourinary system 
were normal.  The veteran was seen in May 1964 for complaints 
of burning on urination.  There was an initial impression of 
a specific genitourinary infection.  It does not appear that 
medication was prescribed at this time.  The test for this 
infection was to be repeated.  Two days later, he was seen 
for balanitis.  Medication was prescribed for this condition.  
Two attempts were made to get a "G.C." smear, but no 
urethral discharge was found.  In April 1964, while stationed 
at Fort Gordon, Georgia, the veteran had calluses removed 
from both feet.

In September 1965, the veteran underwent a psychiatric 
evaluation.  He was referred to the psychiatric clinic prior 
to administrative action that included a court-martial for 
assault and two (2) article 15's.  In addition to this 
delinquency record, the commanding officer felt that the 
veteran was "marginal."  His childhood and adolescent life 
were discussed.  The veteran was alert, well oriented, and 
cooperative.  He showed fair insight into the nature of his 
behavior.  His affect was appropriate.  There was no evidence 
of delusions, hallucination, or other symptoms of psychosis.  
The veteran was found to have a chronic and moderately severe 
character and behavior disorder (emotionally unstable 
personality).  The examiner recommended that the veteran be 
discharged due to unsuitability.

On a Report of Medical Examination pending discharge, the 
veteran's skin, neurological system, chest, and genitourinary 
system were shown to be normal.  However, a Grade II aortic 
late systolic blowing murmur was found.  A consultation 
report from the cardiac clinic indicated that the veteran had 
no past history of heart disease, rheumatic fever, scarlet 
fever, or prolonged illness.  He admitted to slight 
exertional dyspnea but denied peripheral edema, orthopnea, 
and paroxysmal dyspnea.  His heart was not enlarged to 
percussion.  The second sound was physiologically split.  The 
rhythm was regular and a Grade I/VI basal systolic ejection 
murmur was noted as well as a Grade I/VI musical apical 
systolic ejection murmur.  There was no radiation or 
transmission of these murmurs.  An electrocardiogram and 
chest x-ray were within normal limits.  The impression was no 
organic heart disease, innocent cardiac murmur.

The veteran's Report of Separation from Active Duty (Form DD-
214) indicated that he had active military service from March 
10, 1964 to December 8, 1965, and that he served in the Army 
as a wireman.  He was reported to have had seven months of 
foreign and/or sea service.  His service personnel records 
indicate that he served in Germany.  There was no reference 
to the veteran serving in the Republic of Vietnam.  He has 
also not alleged visiting or being in the coastal waters of 
Vietnam during his active military service.

In April 1986, the veteran filed a claim for nonservice-
connected pension benefits.  He stated that he hurt his back 
in 1978, and that he had had disc surgery.  He also indicated 
that he had been in a motor vehicle accident.  He said that 
he injured his neck, ankles, and head.  He stated he 
currently suffered from seizures and a nervous condition.

Medical records from Frank Barnhill, M.D., and Robert E. 
Flandry, M.D., dated from July 1978 to July 1985 were 
associated with the claims folder.  Those records show that 
the veteran suffered a low back injury in 1978 that 
eventually required surgery.  Despite this operation, the 
veteran was seen on numerous occasions for complaints of low 
back pain with radiation to the lower extremities.  In August 
1980, the veteran was involved in a motor vehicle accident.  
A post-surgery report indicated that he suffered a fracture 
and severe avulsion of the right ankle.  While he also 
complained of neck soreness, the neurological examination was 
negative.  An examination of his chest, heart, and abdomen 
were essentially normal.  A May 1991 treatment note indicated 
that the veteran was seen for difficulties with his temper.  
A brief neurological examination was normal.  The veteran's 
only problem was personality changes.  The veteran underwent 
a hemilaminectomy in 1985 due to his continued complaints of 
low back pain.

Medical records from Donald McIntosh, M.D., dated from 
September 1981 to June 1984 show that the veteran received 
evaluations and treatment for, but not limited to, a seizure 
disorder, anxiety, chronic dermatitis, and chest pain.  Dr. 
McIntosh indicated in a September 1981 treatment report that 
the veteran had been referred to him by Dr. Stroup for a 
history of episodes of chest discomfort and neurological 
complaints.  These symptoms were noted to have their had 
onset in April 1981, and that they followed a February 1981 
motor vehicle accident in which the veteran had been in a 
coma for 11 days.  He gave a history of moderate smoking, 
alcohol consumption, and a back injury.  The veteran endorsed 
substernal chest pain that would radiate to the top of his 
head and down to his toes.  This symptom as well as 
complaints of fainting and anxiety with substance abuse was 
followed for several months.  In October 1984, the veteran 
was admitted for a long history of chronic anxiety with 
hyperventilation and an apparent grand mal seizure.  
Following a physical evaluation and diagnostic testing, the 
pertinent impressions were initial grand mal seizure by 
history - rule out intracranial mass, subdural hematoma, 
alcohol withdrawal syndrome, and idiopathic seizure; chronic 
anxiety - depression syndrome; and atypical chest pain 
probably secondary to musculoskeletal etiology.

In addition to the foregoing, a June 1983 treatment note 
indicated that the veteran was seen for complaints of chronic 
dermatitis of his hands, wrists, and forearms.  The veteran 
indicated that he was allergic to one of the oils and some 
other product used at work.  He said that he had been seen by 
a dermatologist.

The veteran filed a claim for service connection for a heart 
condition in March 1987.  He stated that he was seen for 
complaints of chest pain during his military service.  

Medical records from an unidentified VA medical center (VAMC) 
dated from June 1986 to August 1986 show that the veteran was 
examined for complaints of a seizure disorder, organic brain 
syndrome, and a psychiatric disorder.  He was noted to have 
been in a motor vehicle accident that resulted in a 
concussion.  There were no references to herbicides, dioxins, 
and/or pesticides.

In January 1993, the veteran filed a claim for service 
connection for a nervous condition.  He submitted a copy of 
an August 1987 decision from the Social Security 
Administration that granted him Social Security disability 
benefits.  The veteran's history of suffering from low back 
pain with radiation to the lower extremities and an ankle 
problem resulting from a motor vehicle accident was 
discussed.  He was also observed to have been diagnosed as 
having a small sliding hiatal hernia and generalized anxiety.  
An April 1987 psychiatric evaluation was reported to have 
shown that the veteran suffered from organic brain syndrome 
and epilepsy "probably due to his automobile accident."  It 
was further stated that the combination of physical and 
mental problems rendered the veteran unable to function in 
any type of employment.

That same month, the RO denied service connection for a 
nervous condition.  The RO held that veteran's in service 
diagnosis of having an emotionally unstable personality was 
not a disability for VA purposes.  It was also found that 
there was no evidence to show that the veteran had been 
diagnosed as having a neurosis or psychosis in service or 
within one (1) year of discharge.

In February 1995, the veteran filed a claim for service 
connection for the residuals of having been exposed to Agent 
Orange and/or Agent Blue.  While station at Fort Gordon, 
Georgia, he stated that he was assigned to cleaning an old 
prisoner of war (POW) camp.  He contended that he used 
"Herbicide Blue" to clear out the weeds.  Shortly 
thereafter, he maintained that he developed a rash on his 
arms and hands which persisted for quite a while.  He said he 
still had a problem with the rash.

In a letter dated in March 1995, the RO asked that the 
veteran submit a statement regarding the nature of the 
illnesses and/or diseases for which he was claiming service 
connection.  That same month, the veteran indicated that he 
was seeking service connection for chronic dermatitis, a 
chronic seizure disorder, a psychiatric disorder, kidney and 
prostate infections, chest pains, dizziness, and a 
neurological disorder of the torso and lower extremities.  He 
also indicated that his claim should include exposure to 
herbicides and pesticides as well as Agent Orange.

A May 1994 letter to the veteran's attorney from George S. 
Stretcher, M.D., was associated with the claims folder.  Dr. 
Stretcher indicated that he had been seeing the veteran for 
several months for a skin eruption.  He said his examination 
revealed only the effects of excessive dryness of the skin 
which could have been due to a general tendency to dry skin 
or over washing of the skin.  He noted that the veteran had 
been using various drying agents that would contribute to the 
dryness.  He stated that he could not state with any surety 
as to whether the original dermatitis was the result of 
exposure to sewage water.  Dr. Stretcher added that VA 
records identified a possible tinea infection.  He added that 
exposure to sewage water would not predispose the skin to a 
fungal infection.  He submitted treatment notes.  The first 
note dated in November 1993 indicated that the veteran had 
difficulties with the septic lines of his house about one 
year previously.  Attempts to correct the situation resulted 
in some back up of sewage into the veteran's bathroom and 
bedroom.  The veteran reported that a few days after this 
incident, he began experiencing difficulty with his skin 
which persisted.  The impression was severe dry skin. 

Similarly, Charles P. Stroup, M.D., informed the veteran's 
attorney in May 1994 that the veteran developed a rash on his 
extremities after being exposed to a leaking commode.  He 
said the veteran appeared to have a contact dermatitis, and 
that circumstantial evidence would suggest that it was caused 
by the leaking commode.  He indicated that he referred the 
veteran to a dermatologist.

Medical records from the Greenville VA Outpatient Center 
(VAOC) dated from October 1986 to December 1986 show that the 
veteran was followed for complaints of a seizure disorder, 
depression, and anxiety.  A December 1986 consultation report 
from the neurology clinic indicated that the problems stemmed 
from a 1981 motor vehicle accident.  There was no discussion 
with regard to his military service.

The veteran submitted a February 1995 report from the College 
of Agricultural Sciences, Department of Fertilizer and 
Pesticide Control.  The report pertained to specific 
insecticides, and the proper use and environmental hazards of 
those chemicals.  Based upon an attached letter from the 
veteran, this report appears to have been prepared in 
contemplation of a civil action against the owners of the 
veteran's apartment building and the pest control company it 
employed.

Medical records from Dr. Stroup dated from November 1978 to 
February 1995 reveal that the veteran was evaluated and 
treated for, but not limited to, a seizure disorder, anxiety, 
chest pain, prostatitis, and dermatitis.  Significantly, a 
December 1992 treatment note indicated that the veteran 
suffered from contact dermatitis of the legs, feet, and 
groin.  The offending agent was noted to be unknown.  
Subsequent records showed that the rash persisted.  

The veteran reported in January 1995 that he had discovered 
the cause if his leg rash.  He suggested that the rash was 
due, in part, to a bug spray that he was exposed to in the 
past.  He further argued in February 1995 that he had been 
exposed to Agent Blue years ago.  The veteran opined that 
this exposure may have sensitized and thereby rendered him 
less capable of warding off the effects of a subsequent 
exposure.  He added that his other physical problems could 
have been related to this initial exposure.  Noting that this 
was outside his area of expertise, Dr. Stroup indicated that 
he would try to get the veteran set up with a toxicologist.  

In April 1995, Dr. Alfred Moss reported that his office held 
no records pertaining to the veteran.  Dr. Moss indicated 
that he searched for the veteran's records by name and social 
security number.

A letter from Richard S. Roberts, M.D., dated in November 
1994 indicated that the veteran underwent an evaluation of 
his skin problem.  Dr. Roberts stated that the veteran 
reported no problems with his skin until 1992, but that, 
after his carpet became flooded by a blocked septic line, he 
developed a rash on his feet.  He indicated that the rash was 
pruritic, and that, over the ensuing weeks, it seemed to 
spread to his lower extremities and groin.  He observed that 
a KOH scraping by Dr. Stretcher had been negative.  After 
having reviewed his medical history and performing a physical 
examination, Dr. Roberts diagnosed the veteran as having dry 
skin and subsequent neurodermatitis.  There were no 
references to the veteran's military service.

Conversely, in a letter dated in April 1995, Dr. Alfred S. 
Dorsey, Jr., reported that there was no doubt that the 
veteran had a chronic dermatitis that was "possibly" 
related to chemical contact.  Having reviewed the information 
and talked to the veteran by phone, Dr. Dorsey indicated that 
there was evidence that there had been a more than likely 
chemical exposure to chloropyrifos.  However, he could not 
say conclusively that the veteran's dermatitis and the 
exposure were related.  Noting the veteran gave a history of 
being previously exposed to Herbicide Blue, and that a direct 
relationship between the two (2) exposures could not be made, 
Dr. Dorsey opined that it should be taken into consideration 
that the first exposure "could" have possibly predisposed 
the veteran to react to the second exposure.  Dr. Dorsey 
identified himself as an environmental health scientist and 
noted that he worked in the Division of Toxicology, Agency of 
Toxic Substances and Disease Registry (ATSDR).  

By a rating action dated in May 1995, service connection for 
multiple disabilities due to exposure of Agent Orange and 
Agent Blue was denied.  The RO found that the veteran's 
service medical records were negative for any findings of the 
veteran's claimed chronic dermatitis, a chronic seizure 
disorder, a psychiatric disorder, kidney and prostate 
infections, chest pains, dizziness, and a neurological 
disorder of the torso and lower extremities.  The RO further 
determined the veteran had not been diagnosed as having any 
of the diseases that were presumed to be related to 
herbicides used in Vietnam.  Therefore, the RO concluded the 
presumption would not attach.

In a statement dated in September 1995, the veteran discussed 
the circumstances regarding his alleged exposure to 
herbicides and pesticides in service.  He stated his basic 
training at Fort Gordon took place at an old POW camp that 
had been closed since 1947.  He said the buildings were used 
for storing herbicides, pesticides, and other chemicals.  He 
recalled that he was assigned to clearing out the overgrowth, 
and that this involved dispersing the herbicides and 
pesticides.  The veteran asserted that he developed a rash on 
his legs that persisted for quite a while.  He further 
indicated that suffered from burning on urination during this 
period.  In this regard, he noted that testing for sexually 
transmitted diseases had been negative.  He added that no 
showers were provided for several days.

Medical records from the Greenville VAOC dated from June 1986 
to April 1996 were associated with the claims folder.  Those 
records show that the veteran received evaluation and 
treatment for psychiatric problems, a herniated nucleus 
pulposus of a cervical vertebra, a rash to include a possible 
tinea infection, a post-traumatic seizure disorder, problems 
with urinary voiding, spinal stenosis with neurological 
manifestations, and chest pains associated with panic 
attacks.

In January 1995, the veteran was seen for a chronic rash.  He 
stated that he was exposed to pesticides, and that he had an 
Agent Orange type of dermatitis.  There were a few areas of 
increased pigmentation, but the skin was mostly unremarkable.  
He was referred for an Agent Orange examination.  However, in 
an addendum to this report, the examiner indicated that the 
Agent Orange examination was not performed because it was 
only available to veterans who served in Vietnam.  A 
September 1995 consultation report from the neurology clinic 
indicated that the veteran associated his numerous health 
problems with having been exposed to herbicides while 
stationed at Fort Gordon in 1964.  The examiner did not 
render an opinion on this claim.

Service connection for multiple disabilities as secondary to 
exposure to Agent Orange and Agent Blue was denied in May 
1996.  The RO found that the veteran had not been diagnosed 
as having any disability that was presumed to be caused by 
exposure to herbicides used in Vietnam.  A supplemental 
statement of the case was issued that same month.

In a letter dated in February 1996, Woodhall Stopford, M.D., 
indicated that he had been contacted by the veteran regarding 
his excessive exposure to organophosphate (OP) pesticides.  
Dr. Stopford stated that exposure to OP pesticides, if the 
exposure was long or severe enough, could result in nerve 
damage of peripheral nerves and the spinal column.  He 
remarked that any peripheral nerve damage would eventually 
heal, but that any damage to the spinal cord would remain.  

Responding to the veteran's request under the Freedom of 
Information Act (FOIA), soil samples from Fort Gordon were 
taken and analyzed.  The Environmental and Natural Resources 
Management Office reported the findings in a September 1996 
letter.  The presence of pesticide and/or herbicide residuals 
was detected at six (6) areas.  However, the detected 
concentrations were relatively low, indicating intended use 
application at some point.  There were no conclusions as to 
whether the pesticides or herbicides were used during the 
veteran's time at Fort Gordon.  A map identifying the six (6) 
areas and the analytical reports were attached to this 
letter.

In an October 1996 letter to the office of Senator Strom 
Thurmond, Douglas Bryant of the South Carolina Department of 
Health and Environmental Control indicated he had been 
contacted by the veteran.  Mr. Bryant stated that the veteran 
was concerned over possible exposure to chemicals or 
herbicides applied at the Gaffney Country Club Golf Course.  
He said an investigation was launched, and that it was 
determined that there was no evidence to support an 
allegation of misuse or misapplication of a pesticide.

Service connection for multiple disabilities as a result of 
exposure to Agent Orange and Agent Blue was denied in 
November 1996.  The RO determined that there was no evidence 
to establish a relationship between any the veteran's claimed 
disabilities and his alleged in-service exposure to Agent 
Orange or Blue.  Moreover, the RO found that the veteran had 
not been diagnosed with any disability that was presumed to 
be associated with exposure to herbicides.  A supplemental 
statement of the case was promulgated that same month.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group) reported in March 1997 that U.S. 
Army records documented the testing of herbicides at Fort 
Gordon from December 1966 to October 1967.  However, USASCRUR 
stated that it was not able to document that herbicides were 
used at Fort Gordon from March 13, 1964 to May 28, 1964.  

In a letter dated in June 1997, the veteran indicated that he 
had reviewed the morning reports from Co B 5th Training 
Battalion 2nd Training Regiment from March 13 to May 28, 
1964.  He observed that 27 men were listed as being seen at 
the hospital for "LD yes effects."  He said that LD did not 
stand for Line of Duty but rather "lethal dose."  He 
further asserted that the findings of the USASRUR were 
erroneous.  He stated that he and four (4) other men 
dispensed between 1200 and 1500 pounds of herbicides during 
his initial days at Fort Gordon.

Additional medical records from the Greenville VAOC dated 
from August 1997 to October 1997 were associated with the 
claims folder.  Those records show that the veteran received 
treatment for degenerative joint disease of the cervical and 
lumbar spines.  In October 1997, the veteran was seen for 
complaints of having been exposed to harmful chemicals during 
his military service.  He said he suffered from a chronic 
rash, seizures, and neurological problems of the lower 
extremities.  He maintained that a doctor had told him that 
he had Agent Orange dermatitis.  Following a physical 
examination, the diagnosis was degenerative joint disease of 
the lumbosacral spine with radiculopathy.  The examiner noted 
that the veteran had been asked to volunteer for chemical 
testing, but that he had refused.

A letter from R.W. was received in December 1997.  R.W. 
stated that he had undergone training with the 2nd Training 
Regiment at Fort Gordon at the same time the veteran received 
his training.  He said the training took place on an old POW 
camp that was located on the base.  R.W. remembered that 
spraying was conducted at that time, and that one of his 
buddies did some of that spraying.  He recalled that his 
buddy would complain that the "stuff" would not wash off 
his hands.  He stated he was unsure as to whether the 
spraying was for insect or weed control.  R.W. indicated that 
he did not personally participate in the spraying.  
Nevertheless, he remarked that it was odd that he became sick 
with flu like symptoms during the summer.  

Medical records from the Greenville VAOC dated from November 
1997 to February 1998 show the veteran continued to complain 
of a seizure disorder, neuropathy of the spine, 
gastrointestinal problems, a skin rash of the lower 
extremities and penis, a bladder and kidney infection and 
psychiatric problems.  Again, there were no findings to 
support the veteran's assertion that any of these problems 
were caused by his exposure Agent Orange or any other type of 
herbicide, pesticide, or dioxin. 

In April 1998, the veteran was afforded a personal hearing 
before the RO.  He stated he underwent basic training at Fort 
Gordon.  During this time, he recalled that he was in a 
detail that dispersed insecticides and herbicides over an old 
POW camp.  He said the buildings in the camp were used for 
storing these chemicals.  He maintained that the bags of 
chemicals were marked by specific colors, and that they were 
referred to in that manner.  Rather than being an aerosol, 
the veteran stated the chemicals were in a pellet form which 
required direct handling.  He remarked that the residuals of 
the chemicals would not wash off easily.  He estimated he was 
exposed to the chemicals for about nine (9) weeks.  He 
asserted that he developed a rash on his fingers, legs, and 
feet, gastrointestinal problems, and a psychiatric disorder 
during this time.  He noted that his service medical records 
documented the removal of calluses and evaluation for 
psychiatric problems.  The veteran contended that he 
continued to suffer from physical problems after his 
discharge.  He said his problem with rashes resurfaced after 
he was exposed to an insecticide that was used in his 
apartment building.  In this regard, he stated that he was 
told his initial exposure to chemicals in 1964 had rendered 
him less capable of warding off the affects of this second 
exposure.  He argued that his massive exposure to chemicals 
in service was also responsible for his problems with his 
spine, bladder, kidney, and prostate.  He added he was also 
experiencing a problem with having fluid leaking out of his 
brain.

The veteran was afforded an Agent Orange evaluation in April 
1998.  He complained of a skin rash, joint pain, seizures, 
headaches, shortness of breath, and various urinary problems.  
He added that he was experiencing trouble with his sex life.  
In this regard, he reported that he was not married, that he 
lived by himself, and that he had not had sex in several 
years.  The physical examination was essentially negative.  
The examiner noted that an electrocardiogram and chest x-ray 
had been within normal limits.  There was also no evidence of 
a skin rash.  

In May 1998, the hearing officer denied service connection 
for multiple disabilities due to exposure to herbicides and 
pesticides including a skin rash, seizure disorder, nervous 
condition, kidney infection, prostate condition, chest pain, 
neurological disturbance of the torso and lower extremities, 
bladder problem, dizziness, and impotency.  The hearing 
officer held that the veteran has failed to submit a well-
grounded claim.  The evidence and testimony were found to be 
insufficient to relate any of the claimed disabilities to the 
veteran's active military service.  A supplemental statement 
of the case was issued in May 1998.

The veteran was afforded a personal hearing before the 
undersigned in August 1998.  He discussed in detail the 
nature of his current disabilities and reiterated his story 
of being exposed to insecticides and herbicides while 
stationed at Fort Gordon during his basic training.  Again, 
he indicated that the chemicals were identified by the color 
of the bags.  He said he was never told the significance of 
the color-coding.  He maintained that the statement from R.W. 
clearly established that a variety of herbicides and 
insecticides were used during his stationing at Fort Gordon.  
He also remarked that tests had confirmed the presence of 
herbicides and/or insecticides.  The veteran stated that he 
developed a severe rash after several days of being unable to 
wash the chemicals off his body.  He recalled that he was 
eventually forced to go to the infirmary to have calluses 
trimmed from his feet.  He said he also developed 
gastrointestinal, behavioral, and urinary problems.  He 
implied that he was part of a government test to determine 
how these chemical affected people.  He stated the U.S. 
government had a long and dark history of experimenting on 
its own soldiers.  The veteran further contended that his 
exposure to these chemicals in service had rendered him less 
capable of resisting the affects of his subsequent exposure 
to similar dioxins.  Notably, he said he had adverse reaction 
to the spraying of insecticide in his apartment.  

In a statement submitted at the time of the hearing, the 
veteran's representative argued that further investigation 
into the veteran's claim was warranted.  He contended that 
the VA should not only concede the veteran's exposure to 
Agent Orange, but it should also investigate what other 
chemicals were used at Fort Gordon.  He stated that VA was 
obligated under the duty to assist to verify details 
pertaining to the veteran's military service.  After 
establishing this exposure, the representative maintained 
that the veteran should also be afforded a special medical 
examination by an environmental toxicology expert to 
determine which of the veteran's disabilities are related to 
his in-service chemical exposure.  He admitted that the 
presumption of the veteran's exposure to Agent Orange was not 
applicable because the veteran did not service in Vietnam.

The veteran also submitted 15 folders of evidence in support 
of his claims for service connection.  Most of this evidence 
was duplicative of evidence already of record.  There were 
several pieces of evidence, however, that were not previously 
considered by the RO.  Notably, in a March 1980 letter from 
John H. McCulloch, M.D., the veteran was noted to have 
developed a problem with scaling, redness, itching, and 
cracking of the hands and feet.  Dr. McCulloch observed that 
the veteran had undergone a low anterior colon resection in 
1978 for Dukes B2 colon cancer, and that he was currently 
taking 5-FU to reduce his risk of recurrence.  He said the 
veteran's skin problem developed shortly after he started 
taking this medication.  He stated that he was unsure as to 
whether the veteran's skin problem was attributable to the 
use of 5-FU.

Extracts from Headquarters Fort Gordon and morning reports 
from the 5th Training Battalion 2nd Training Regiment from 
March 15, 1964 to May 19, 1964 were included among the 
records submitted by the veteran at his personal hearing.  
The veteran was listed as being transferred for a duty 
assignment on April 30, 1964.  Although there appears to have 
been an attempt to redact the names of individuals who went 
on sick leave, the undersigned found that close scrutiny 
allowed for the reading of those names.  The veteran was not 
listed as being placed on sick leave.

A July 1996 letter from the Headquarters U.S. Army Signal 
Center and Fort Gordon indicated that it had received the 
veteran's FOIA request for information on pesticides, 
herbicides, and hazardous chemicals used or stored on Fort 
Gordon from 1960 to 1965.  In this regard, the Environmental 
and Natural Resources Management Office observed that it was 
unable to locate any records for that time period.  
Similarly, the Directorate of Public Work (DPW) was noted to 
have issued a "no records" response to a FOIA request for 
information pertaining to the names of all herbicides, 
pesticides, and hazardous chemicals used at Fort Gordon 
between 1960 and 1965.

An appeal with regard to the "no records" determinations 
was denied by the Office of General Counsel, Department of 
the Army, in July 1997.  In this regard, the Office of 
General Counsel found that thorough file and computer 
searches were done of all records in the Environmental and 
Natural Resources Management Office and the DPM, as well as 
the historical files transferred to storage.  It was held 
that these search methods were appropriate and reasonably 
could be expected to produce the requested records, if they 
existed.  

Medical records from Dr. Stroup dated from February 1995 to 
June 1998 show that the veteran continued to receive 
treatment for various ailments including a skin rash, 
prostatitis, a bladder infection, and back pain.  A February 
1995 treatment note indicated that the veteran was 
experiencing dysuria, but that there were no urinary 
findings.  He was also observed to have a persistent rash of 
the feet and legs of an unknown etiology and complaints of 
dizziness.  In June 1996, the veteran reported that he was 
exposed to herbicides while playing golf, and that he had 
recently developed a rash on his legs.  Dr. Stroup remarked 
that he told the veteran that he lacked the expertise 
properly diagnose the condition.  There were subsequent 
entries which indicated that the veteran inquired as to 
whether his skin problem was related to his exposure to 
herbicides in service.

In a letter dated in March 1998, the Veterans Health 
Administration (VHA) reported that its office had no records 
to document the use of herbicides at Fort Gordon "during the 
period in question."  The VHA stated that the epidemiologic 
study conducted by the Environmental Epidemiology Service was 
limited to the use of Agent Orange and herbicides in Vietnam.

In addition to the foregoing, the veteran submitted several 
government reports pertaining to researching affects of tear 
gas, mustard gas, and LSD.  In statements attached to these 
reports, the veteran argued that the reports served as 
evidence that the government had the capacity to experiment 
on unwitting soldiers.  He asserted that his exposure to 
various chemicals at Fort Gordon without his consent was 
another example of this unethical practice.

Additional evidence was received from the veteran in October 
1998.  This evidence consisted of copies of records and 
reports which were already a part of the record.




II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and arthritis, epilepsies, or 
a psychosis becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).


A.  Skin Disorder

As referenced above, the first inquiry must be whether the 
veteran has stated a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  In the instant case, the veteran has 
presented a claim for service connection for a skin rash as 
secondary to exposure to herbicides, pesticides, and dioxins 
that is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The veteran has claimed that he was exposed to 
herbicides, dioxins, and other hazardous chemicals during his 
basic training.  There is also a diagnosis of various skin 
disorder including dermatitis.  Finally, Dr. Dorsey has 
opined that the veteran's exposure to Agent Blue in service 
"could" have predisposed him to react to a second exposure.  
See Malloy v. Brown, 9 Vet. App. 513 (1996) (the Court held 
that the use of the word "could" did not prevent a medical 
opinion from having probative value).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran was 
exposed to herbicides, dioxins, and/or pesticides while 
stationed at Fort Gordon in 1964.  On the one hand, the 
veteran claims that he developed a rash on his feet, legs, 
and hands after being exposed to hazardous chemicals during 
the period in question.  R.W. also recalled that herbicides 
or pesticides were sprayed at Fort Gordon during his basic 
training in March 1964, that his buddy was a part of a detail 
assigned to spraying those chemical, and that he complained 
of not being able to wash the chemical off his hands.  
Moreover, the soil sampling taken by the Environmental and 
Natural Resources Management Office confirmed the presence of 
pesticide and/or herbicide residuals in six areas of Fort 
Gordon.  Although the detected concentrations were relatively 
low, there can be little dispute that pesticides and/or 
herbicides were at one time used at Fort Gordon.

On the other hand, the Environmental and Natural Resources 
Management Office and Directorate of the Public Works found 
that there were "no records" available that showed that 
pesticides, herbicides, hazardous chemicals were used or 
stored on Fort Gordon from 1960 to 1965.  Further, USASCRUR 
was not able to document that herbicides were used at Fort 
Gordon in March 1964.  Rather, U.S. Army records were said to 
have shown that herbicides were tested at Fort Gordon from 
December 1966 to October 1967.

On evidentiary evaluation, the Board finds that the reports 
from the Environmental and Natural Resources Management 
Office and Directorate of the Public Works should be given 
greater weight than the lay statements entered by the veteran 
and R.W.  In this regard, it is noted that the Office of the 
General Counsel of the Department of the Army determined that 
findings of the Environmental and Natural Resources 
Management Office and Directorate of the Public Works were 
based on thorough file and computer searches as well as 
historical files transferred to storage.  The Office of 
General Counsel found that these search methods were 
appropriate and reasonably could be expected to produce the 
requested records, if evidence existed.  The soil sampling 
report, while indicating the presence of pesticides and/or 
herbicides, does not establish the presence of these 
compounds at the time the veteran was stationed at Fort 
Gordon.  In this regard, USASCRUR determined that herbicides 
were tested at Fort Gordon in December 1966, one (1) year 
after the veteran's discharge.  In other words, the presence 
of pesticide or herbicide residuals can be linked to the 
testing that occurred from December 1966 to October 1967 and 
not to the time the veteran was stationed there.

Given these circumstances, the Board must deny this claim as 
the preponderance of the evidence fails to confirm that the 
veteran was exposed to herbicides, dioxins, or pesticides 
during his military service.

B.  Impotency

In the instant case, what is lacking under the Caluza test is 
medical evidence that the veteran currently suffers from 
impotence, and that said condition is related to his alleged 
in-service exposure to hazardous chemicals.  The  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  An appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease, injury or exposure while on active service is 
mistaken, as Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

Moreover, there is no evidence of a nexus between any 
impotence that may be present and the veteran's military 
service.  The veteran's opinion, standing alone, that he 
suffers from impotence due to his in-service exposure to 
herbicides, dioxins, or pesticides is insufficient.  The 
veteran lacks sufficient expertise to render a medical 
opinion regarding the etiology of any sexual dysfunction that 
he might be experiencing.  See Espiritu.  Accordingly, the 
claim for service connection for impotency as secondary to 
exposure to herbicides, dioxins, and pesticides must be 
denied.

C.  Disabilities Excluding a Skin Disorder and Impotency

Here, there is no medical evidence to establish a causal link 
between the veteran's diagnosed seizure disorder, anxiety 
disorder, depression, prostatitis, degenerative joint disease 
of the lumbosacral spine with radiculopathy, chest pains, 
dizziness, and bladder and kidney infections and his military 
service.  The veteran has not offered any medical opinion 
that attributes any of these currently existing disabilities 
to military service or to exposure to chemicals during his 
military service.  The veteran's opinion that his exposure to 
herbicides, dioxins, or pesticides in service is 
etiologically related to his seizure disorder, anxiety 
disorder, depression, prostatitis, chest pains, bladder and 
kidney infections, dizziness, and degenerative joint disease 
of the lumbosacral spine with radiculopathy does not meet 
this standard.  As indicated in Espiritu v. Derwinski, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  

Further, while the veteran underwent cardiology and 
psychiatric evaluations in service, the Board observes that 
neither an anxiety disorder nor depression was diagnosed.  
The cardiology evaluation revealed an innocent murmur.  
Similarly, the veteran's in service complaint of burning of 
urination was not attributed to any chronic disability in 
service.  There were also no findings pertaining to 
complaints, treatment, or diagnosis of a seizure disorder, a 
prostate disorder, a neurological disorder of the torso and 
lower extremities, and dizziness.  In other words, the 
presence of any chronic disability in service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology post-service and evidence 
attributing the post-service symptomatology to the current 
disability.  The type of evidence needed to make this latter 
determination depends on whether a lay person's observation 
is competent to render an opinion on this matter or whether 
the opinion may only be rendered by a trained professional.  
Evidence of continuity is determined by symptoms not 
treatment.  However, in determining the merits of a claim, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  The Board notes that neither 
the veteran nor anyone acting on his behalf has submitted any 
evidence suggesting symptoms postservice of a seizure 
disorder, anxiety disorder, depression, prostatitis, chest 
pains, bladder and kidney infections, dizziness, and 
degenerative joint disease of the lumbosacral spine with 
radiculopathy prior to 1978.  

Consideration has been given to the regulations pertaining 
exposure to herbicide agents.  Notably, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii)(1998).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

Here, there are no findings that the veteran served in 
Vietnam or that his service included being stationed in the 
waters offshore or visitation in the Republic of Vietnam.  
Moreover, the veteran has made no allegations that he served 
in Vietnam.  He has asserted that he was exposed to Agent 
Orange, Agent Blue and other herbicides in the United States 
when he was stationed at Fort Gordon.  As previously noted, 
38 C.F.R. § 3.307 clearly indicates that the presumption of 
exposure to herbicide agents requires some type of service in 
the Republic of Vietnam during the Vietnam era.  There are no 
exceptions.  Hence, as there is no evidence of record that 
shows that he had active military service in Vietnam during 
the Vietnam era, there is no legal entitlement to presumptive 
service connection for the claimed disabilities as a residual 
of exposure to herbicide agents.

The Board notes that the veteran's representative has argued 
that the VA is obligated under the duty to assist to verify 
details pertaining to the veteran's military service.  As set 
forth above, numerous military agencies have performed 
searches for records pertaining to the use or storage of 
herbicides, pesticides, or hazardous chemicals at Fort Gordon 
in 1964.  The Board is satisfied that the VA has attempted to 
provide any evidence that was in the control of the Federal 
Government that could have verified the veteran's alleged 
exposure.  See Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990).  The representative has also asserted that the 
veteran should be afforded a special medical examination by 
an environmental toxicology expert to determine which of the 
veteran's disabilities are related to his in-service chemical 
exposure.  In this regard, there is no duty to afford the 
veteran said examination because his claims for service 
connection for a seizure disorder, a psychiatric disorder, 
disability manifested by a kidney infection, a prostate 
disorder, chest pain, neurological disorder of the torso and 
lower extremities, disability of the bladder, impotency, and 
dizziness have been found to be not well grounded.

Finally, the Board observes that the evidence submitted by 
the veteran in October 1998 was not considered by the RO with 
regard to the issues in question.  Moreover, the Board 
recognizes that the veteran did not waive RO consideration of 
this evidence, and that a supplemental statement of the case 
was not issued with regard to that evidence.  See 38 C.F.R. § 
20.1304(c) (1998).  However, 38 C.F.R. § 19.31 (1997) 
provides that a supplemental statement of the case "will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued."  In that regard, as 
the evidence received in October 1998 merely duplicated the 
evidence that was already of record, the Board finds that 
this evidence was not "pertinent" to the veteran's claim.  
A supplemental statement of the case was not warranted.


ORDER

Entitlement to service connection for a skin disorder as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides is denied.

Entitlement to service connection for a seizure disorder as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides is denied.

Entitlement to service connection for a psychiatric disorder 
as secondary to exposure to herbicide agents, dioxins, and 
pesticides is denied.

Entitlement to service connection for a disability manifested 
by a kidney infection as secondary to exposure to herbicide 
agents, dioxins, and pesticides is denied.

Entitlement to service connection for a prostate disorder as 
secondary to exposure to herbicide agents, dioxins, and 
pesticides is denied.

Entitlement to service connection for a disability manifested 
by chest pain as secondary to exposure to herbicide agents, 
dioxins, and pesticides is denied.

Entitlement to service connection for a neurological disorder 
of the torso and lower extremities as secondary to exposure 
to herbicide agents, dioxins, and pesticides is denied.

Entitlement to service connection for a disability of the 
bladder as secondary to exposure to herbicide agents, 
dioxins, and pesticides is denied.

Entitlement to service connection for impotence as secondary 
to exposure to herbicide agents, dioxins, and pesticides is 
denied.

Entitlement to service connection for dizziness as secondary 
to exposure to herbicide agents, dioxins, and pesticides is 
denied.


REMAND

Regarding the claim for service connection for PTSD, the 
Board observes as an initial matter that a perfected appeal 
to the Board of a particular decision entered by a VA 
regional office, consists of a notice of disagreement in 
writing received within one year of the decision being 
appealed, and after a statement of the case has been 
furnished, a substantive appeal received within 60 days of 
the issuance of the statement of the case, or within the 
remaining one year period following notification of the 
decision being appealed.  

In this case, the RO denied service connection for PTSD in a 
February 1996 rating action.  He was issued a Supplemental 
Statement of the Case on this issue in November 1996.  In an 
attached cover letter, he was informed that if the 
Supplemental Statement of the Case contained an issue which 
was not included in his substantive appeal, he had to respond 
within 60 days to perfect his appeal of the new issue.  The 
question arises as to whether a timely substantive appeal was 
filed as to this issue.

Since a timely substantive appeal is a statutory requirement 
in order for the Board to acquire jurisdiction over an 
appeal, and not a mere procedural technicality, the veteran 
should have the opportunity to present evidence or argument 
on the issue of timeliness.

Under the foregoing circumstances, the Board is deferring 
adjudication of the issue of service connection for PTSD 
pending a Remand of the case to the RO for the following: 

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of whether there 
was a timely substantive appeal to the 
Supplemental Statement of the Case dated 
in November 1996.  The veteran and his 
representative should be asked whether 
they wish to submit additional evidence 
or argument pertaining to this matter.  
The veteran should also be advised that 
he may appear at a hearing to present 
argument on this issue.  (He may appear 
at a regional office hearing presided 
over by a hearing office and/or he may 
appear for a hearing before the Board of 
Veterans' Appeals, sitting either in 
Washington, DC or at the Regional 
Office.)

2.  Thereafter, the RO should adjudicate 
the timeliness issue.  If any decision is 
adverse to the veteran, he and his 
representative should be issued a 
statement of the case which explicitly 
addresses the mandatory filing 
requirements for a timely substantive 
appeal, as set out in applicable law and 
regulations, including 38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. § 20.202.  
Thereafter, they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to afford due process.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

